345 Ill. App. 410 (1952)
103 N.E.2d 383
Anthony Anzalone, Appellant,
v.
Harry A. Johnson, Appellee. Harry A. Johnson, for the Use of Anthony Anzalone, Appellant,
v.
Marine National Bank of Chicago, Garnishee-Appellee.
Gen. No. 45,508.
Illinois Appellate Court.
Opinion filed January 18, 1952.
Released for publication February 5, 1952.
*411 Julius S. Neale, and Walter E. Moss, for appellant.
Morris S. Telechansky, and Eichner & Aberman, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE ROBSON.
Orders reversed and causes remanded.
Not to be published in full.